Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
into as of the 31st day of May 2008 (the “Effective Date”), by and between
Ameristar Casinos, Inc., a Nevada corporation, with its principal offices
located at 3773 Howard Hughes Parkway, Suite 490S, Las Vegas, Nevada 89169 (the
“Company”), and Ray H. Neilsen (the “Executive”).
RECITALS
     WHEREAS, the Company conducts a business in the gaming industry, including
the operation of casinos, hotels, restaurants and other similar amenities, and
the Executive has substantial expertise and experience in all aspects of the
gaming industry; and
     WHEREAS, the Executive has been employed on an at-will basis by the Company
as Senior Vice President since January 1, 2007, and has been employed by the
Company or its subsidiaries in various management positions since 1991; and
     WHEREAS, the Company desires to continue to employ the Executive pursuant
to the terms and conditions of this Agreement, and the Executive has agreed to
continue to be employed by the Company on the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the Company and
the Executive (each individually a “Party” and together the “Parties”) agree as
follows:
TERMS AND CONDITIONS
     1. DEFINITIONS. In addition to certain terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings:
     1.1 “Affiliate” shall mean any Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with the Person specified. For purposes of this definition, control of a
Person means the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise and,
in any event and without limitation of the previous sentence, any Person owning
ten percent (10%) or more of the voting securities of another Person shall be
deemed to control that Person.
     1.2 “Base Salary” shall mean the salary provided for in Section 3.1 of this
Agreement.
     1.3 “Board” shall mean the Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



     1.4 “Cause” shall mean that the Executive:
     (a) has been formally charged with or convicted of a felony or any crime
involving fraud, theft, embezzlement, dishonesty or moral turpitude;
     (b) has participated in fraud, embezzlement or other act of dishonesty
involving the Company;
     (c) has been found unsuitable to hold a gaming license or has failed in a
timely manner to seek or obtain any finding of suitability or other approval by
any gaming regulatory authority whose license, finding of suitability or other
approval is legally required as a condition of the Executive’s performance of
his duties and responsibilities under this Agreement;
     (d) has failed to fulfill or maintain all suitability and character
requirements for continued employment by the Company as from time to time may be
imposed pursuant to the Company’s Gaming Compliance Program, written Company
policies or gaming laws, regulations or orders applicable to the Company or one
of its Affiliates;
     (e) in carrying out his duties under this Agreement, has engaged in acts or
omissions constituting gross negligence or willful misconduct resulting in, or
which, in the good faith opinion of the Board could be expected to result in,
substantial economic harm to the Company;
     (f) has failed for any reason, within ten (10) days of receipt by the
Executive of written notice thereof from the Company, to correct, cease or alter
any action or omission that (i) in the good faith opinion of the Board does or
may materially and adversely affect its business or operations, (ii) violates or
does not conform with the Company’s policies, standards or regulations or
(iii) constitutes a material breach of this Agreement;
     (g) has through willful or grossly negligent conduct disclosed any
Confidential Information without authorization except as otherwise permitted by
this Agreement, any other agreement between the Parties or any Company policy in
effect at the time of disclosure; or
     (h) has failed for any reason, within ten (10) days of receipt by the
Executive of written notice thereof from the Company, to correct, cease or alter
any action or omission by which the Executive has breached his or her duty of
loyalty to the Company.
The Company shall have the burden of proving Cause in any dispute or proceeding
between the Company and the Executive.

2



--------------------------------------------------------------------------------



 



     1.5 “Change in Control Severance Plan” shall mean the Ameristar Casinos,
Inc. Change in Control Severance Plan, as in effect on the date of this
Agreement and as it may be amended from time to time. The terms and conditions
of such Plan shall be substantially similar during the Executive’s employment
under this Agreement as terms and conditions of comparable deferred compensation
arrangements for other senior executive officers of the Company in effect from
time to time.
     1.6 “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
succeeding provisions of law.
     1.7 “Company Property” shall mean all items and materials provided by the
Company to the Executive, or to which the Executive has access, in the course of
his employment, including, without limitation, all Confidential Information and
all other files, records, documents, drawings, specifications, memoranda, notes,
reports, studies, manuals, equipment, keys, computer disks, videotapes,
blueprints and other documents and similar items relating to the Company, its
Affiliates or their respective customers, whether prepared by the Executive or
others, and any and all copies, abstracts and summaries thereof.
     1.8 “Compensation Committee” shall mean the Compensation Committee of the
Board or Persons performing similar functions.
     1.9 “Competing Business” shall mean any Person engaged in the casino gaming
industry directly or through an Affiliate or subsidiary.
     1.10 “Confidential Information” shall mean all Confidential Information as
defined in the Company’s Confidentiality and Non-Disclosure Policy as in effect
from time to time, the current version of which has been executed by the
Executive.
     1.11 “Deferred Compensation Plan” shall mean the Company’s Deferred
Compensation Plan, as in effect on the date of this Agreement and as it may be
amended from time to time. The terms and conditions of such Plan shall be
substantially similar during the Executive’s employment under this Agreement as
terms and conditions of comparable deferred compensation arrangements for other
senior executive officers of the Company in effect from time to time.
     1.12 “Disability” shall mean a physical or mental incapacity that prevents
the Executive from performing, with reasonable accommodation if necessary, the
essential functions of his position with the Company for a period of ninety
(90) consecutive days as determined: (a) in accordance with any long-term
disability plan provided by the Company of which the Executive is a participant;
or (b) by a licensed healthcare professional selected by the Company, in its
sole discretion, to determine whether a Disability exists, to whom the Executive
hereby agrees to submit to medical examinations. In addition, the Executive may
submit to the Company documentation of a Disability, or lack thereof, from a
licensed healthcare professional of his choice.

3



--------------------------------------------------------------------------------



 



Following a determination of a Disability or lack of Disability by the Company’s
or the Executive’s licensed healthcare professional, the other Party may submit
subsequent documentation relating to the existence of a Disability from a
licensed healthcare professional selected by such other Party. In the event that
the medical opinions of such licensed healthcare professionals conflict, such
licensed healthcare professionals shall appoint a third licensed healthcare
professional to examine the Executive, and the opinion of such third licensed
healthcare professional shall be dispositive.
     1.13 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
     1.14 “Good Reason” as used in this Agreement shall mean and exist if,
without the Executive’s prior written consent, one or more of the following
events occurs and the Company fails for any reason, within fifteen (15) days of
receipt by the Company of written notice thereof from the Executive, to correct,
cease or alter any action or omission causing any such event(s):
     (a) the Executive is assigned any significant duties or responsibilities
that are inconsistent with the scope of duties and responsibilities associated
with the Executive’s position as described in Section 2.3, including without
limitation the requirement that the Executive report to any person other than
the Board ;
     (b) the Executive is required to relocate from, or maintain his principal
office outside of, a twenty-five (25) mile radius of his principal office
location as of the date of this Agreement;
     (c) the Executive’s Base Salary is decreased by the Company;
     (d) during the first twelve (12) months following a Change in Control (as
defined in the Change in Control Severance Plan), the failure of the Company to
award the Executive an annual bonus equal to at least seventy-five percent (75%)
of the average amount of the annualized bonus paid to the Executive for the last
two (2) full years;
     (e) the Executive is excluded from participation in any employee benefit or
short-term incentive plan or program or his benefits under such plans or
programs are materially reduced in violation of Section 4.1 or any other
provision of this Agreement;
     (f) the Company fails to pay the Executive any deferred payments that have
become payable under the Deferred Compensation Plan;
     (g) the Company fails to reimburse the Executive for business expenses
properly incurred in accordance with the Company’s policies, procedures or
practices;

4



--------------------------------------------------------------------------------



 



     (h) the Company fails to obtain a written agreement from any assignee of
the Company to assume the Company’s obligations under this Agreement and the
Indemnification Agreement upon an assignment of this Agreement in a sale of
assets constituting a Change in Control;
     (i) a material breach by the Company of its obligations under this
Agreement, the Indemnification Agreement or any written plan documents or
agreements of the Company defining equity award rights or employee benefit plan
rights of the Executive.
If the Company disputes the existence of Good Reason, the Company shall have the
burden of proving the absence of Good Reason.
     1.15 “Indemnification Agreement” shall mean that certain Indemnification
Agreement currently in effect by and between the Company and the Executive.
     1.16 “Person” shall mean any individual, firm, partnership, association,
trust, company, corporation, limited liability company or other entity.
     1.17 “Restricted Area” shall mean the areas within a fifty (50) mile radius
of any location at which the Company or one of its Affiliates operates a casino,
or has publicly announced in good faith an intention to operate a casino, on the
date of termination or expiration of the Executive’s employment; provided,
however, that (i) if the Company or one of its Affiliates operates a casino, or
has publicly announced in good faith an intention to operate a casino, in the
Las Vegas Strip and/or Las Vegas Downtown market areas but not in the Las Vegas
Locals market area, then the Restricted Area in respect of such casino or
casinos shall be applicable only to Las Vegas Strip and Las Vegas Downtown
market area casinos, and (ii) if the Company or one of its Affiliates operates a
casino, or has publicly announced in good faith an intention to operate a
casino, in the Las Vegas Locals market area but not in the Las Vegas Strip
and/or Las Vegas Downtown market areas, then the Restricted Area in respect of
such casino or casinos shall be applicable only to Las Vegas Locals market area
casinos.
     1.18 “Restriction Period” shall mean the period ending twelve (12) months
after the termination or expiration of the Term of Employment, regardless of the
reason for such termination or expiration.
     1.19 “Term of Employment” shall mean the period specified in Section 2.2.
     2. TERM OF EMPLOYMENT, POSITION AND RESPONSIBILITIES.
     2.1 Employment Continued. The Company hereby continues the employment of
the Executive, and the Executive hereby accepts continued employment with the
Company, for the Term of Employment, in the position and with the duties and
responsibilities set forth in Section 2.3, and upon such other terms and subject
to such other conditions as are stated in this Agreement.

5



--------------------------------------------------------------------------------



 



     2.2 Term of Employment. Unless earlier terminated pursuant to the
provisions of this Agreement, the initial Term of Employment shall terminate at
the close of business on May 30, 2009; provided, however, that the initial Term
of Employment shall thereafter automatically be extended for successive one-year
terms, unless either Party gives written notice of termination in accordance
with Section 12 not less than ninety (90) days prior to the expiration of the
then current Term of Employment. In the event that such notice is given, the
Executive’s employment shall terminate at the close of business on the last day
of the then current Term of Employment and in that event that date shall be the
Executive’s last day of employment.
     2.3 Title and Responsibilities.
     (a) During the Term of Employment, the Executive shall be employed as
Chairman of the Board of Directors of the Company and will perform such other
duties and services as, from time to time, are reasonably required by the Board.
The Executive shall have such responsibilities as the Board may direct from time
to time. The Executive shall be elected by the Board as a corporate executive
officer of the Company at all times during the Term of Employment. The Executive
will report directly to the Board. During the Term of Employment, the Company
will not reduce the title or responsibilities of the Executive in any material
respect.
     (b) During the Term of Employment, the Executive shall devote substantially
all of his business time and attention to the business and affairs of the
Company and its subsidiaries and Affiliates and shall use his best efforts,
skills and abilities to promote the Company’s interests. Notwithstanding the
foregoing, the Executive shall not be precluded from engaging in charitable and
community affairs (including, but not limited to the Executive’s continued
service as co-trustee and a member of the board of directors of The Craig H.
Neilsen Foundation) and managing his personal investments, as long as such
activities do not materially detract from the Executive’s performance of his
duties under this Agreement. The Executive may serve as a member of the board of
directors (or the equivalent) of corporations and other entities, subject to the
approval of the Board.
     3. COMPENSATION.
     3.1 Base Salary. During the Term of Employment and effective as of the
Effective Date, the Executive shall be entitled to receive a base salary (the
“Base Salary”), payable in monthly or more frequent installments as shall be
established by the Company as its normal payroll practice from time to time or
as required by applicable law, at an annualized rate of no less than Five
Hundred and Seventy-Five Thousand Dollars ($575,000), subject to reduction for
any and all applicable federal, state and local withholding, social security and
unemployment taxes. Such Base Salary shall be reviewed annually as of January 1,
beginning January 1, 2009, for possible increase (but

6



--------------------------------------------------------------------------------



 



not decrease), in the discretion of the Compensation Committee. In conducting
any such annual review, the Compensation Committee shall consider any change in
the Executive’s responsibilities, the performance of the Executive, the
financial performance of the Company and other factors deemed pertinent by the
Compensation Committee. Such increased Base Salary shall then constitute the
Executive’s “Base Salary” for purposes of this Agreement.
     3.2 Annual Bonus.
     (a) General. The Executive will be eligible to receive a discretionary
bonus for each fiscal year of the Company, beginning with the year ending
December 31, 2008, at a target level of one hundred percent (100%) of the
Executive’s weighted average Base Salary for such fiscal year (“Annual Bonus”).
The actual Annual Bonus awarded will range from zero to two hundred percent
(200%) of the Executive’s weighted average Base Salary and will depend upon the
Company’s financial performance (including, with respect to the Annual Bonus for
the year ending December 31, 2008, Company performance over the entire year),
the Executive’s merit performance and such other factors as the Compensation
Committee may determine.
     (b) Supplemental 2008 Annual Bonus. In addition to the annual bonus for the
year ending December 31, 2008 to which the Executive is currently entitled under
the terms of the Company’s Performance-Based Annual Bonus Plan, the Executive
shall be entitled to an additional discretionary bonus for the year ending
December 31, 2008 in an amount such that, when combined with the annual bonus,
if any, the Executive earns under the terms of the Company’s Performance-Based
Annual Bonus Plan as in existence prior to the Effective Date, the Executive’s
total bonus payments for such year equal the amount the Executive would have
received under the Company’s Performance-Based Annual Bonus Plan for the year
had the Executive’s target annual bonus at the beginning of the year equaled
100% of his weighted average Base Salary for the year.
     3.3 Deferred Compensation. The Executive shall be eligible to participate
in the Company’s Deferred Compensation Plan pursuant to the terms of that plan.
     3.4 Equity Compensation. The Executive will be granted a number of
non-qualified stock options and restricted stock units during the Company’s next
annual equity compensation award cycle. The number of shares subject to these
awards will be determined pursuant to the Company’s equity compensation award
program; provided, however, that the Executive’s equity award allocation for
such grant cycle shall be based upon 200% of the Executive’s then-current Base
Salary and shall reflect an “A” performance grade. If approved by the
Compensation Committee, these options and restricted stock units will be made
subject to the Company’s standard terms and conditions for senior executives and
be evidenced by separate award agreements, the terms of which will exclusively
govern the awards. In addition to the above-described

7



--------------------------------------------------------------------------------



 



equity awards, commencing in 2009, the Executive will be eligible to receive
annual equity awards based on his position, salary level, performance bonus
grade and other factors in accordance with and subject to the terms of the
Company’s equity compensation program as in effect from time to time.
     3.5 Change in Control Severance Plan. The Executive shall be eligible to
participate in the Change in Control Severance Plan as in effect from time to
time.
     4. EMPLOYEE BENEFIT PROGRAMS.
     4.1 Pension and Welfare Benefit Plans. In addition to the benefits provided
for in Sections 3.3, 3.4 and 3.5, during the Term of Employment, the Executive
shall be entitled to participate in all employee benefit plans and programs made
available to similarly situated senior management personnel of the Company
generally, as such programs may be in effect from time to time, including,
without limitation, pension and other retirement plans, profit sharing plans,
group life insurance, group health insurance, group health supplemental
insurance coverage through the Company’s Exec-U-Care Medical Plan or a
substitute plan, accidental death and dismemberment insurance, long-term
disability, sick leave (including salary continuation arrangements), vacations,
paid time off, holidays, severance and change in control plans and programs and
other employee benefit programs as such plans and programs are exclusively
described in written plan and program documents, subject to the eligibility
criteria, rules, plan provisions and regulations applicable to such plans and
programs and to the provisions of ERISA and the Code. The Executive shall be
eligible for primary and supplemental group health insurance beginning on his or
her first day of employment. Nothing contained herein shall be construed as
negating or limiting the ability of the Company to amend, modify or terminate
any employee benefit programs or plans, in its sole discretion. The Executive’s
wage income subject to income taxation will include certain imputed amounts in
respect of the life insurance benefits and primary group health plan benefits
provided by the Company without cost to the Executive, but the Executive will
not be required to contribute to the cost of these programs except as set forth
in the last sentence of this Section. The amount of imputed income in respect of
the primary group health plan benefits will be measured by the premium
contribution that otherwise would be due from the Executive under the provisions
of the plan but for the Company’s waiver of the Executive’s contribution
requirements. The Executive will be responsible for making payment through
payroll deduction of premiums for group long-term disability coverage if the
Executive elects to enroll for such coverage; provided, however, that in such
event, the gross amount of each payroll installment received by the Executive
will be increased by an amount equal to any long-term disability premium
deducted from such installment.
     4.2 Responsibility for Tax Liabilities. Except as may otherwise be
expressly provided in this Agreement, the Company shall not be responsible in
any way for any income or other tax liabilities of the Executive due in
connection with the receipt by the Executive of any compensation, benefits or
perquisites from the Company.

8



--------------------------------------------------------------------------------



 



     5. BUSINESS EXPENSE REIMBURSEMENT AND PERQUISITES.
     5.1 Expense Reimbursement. During the Term of Employment, the Executive
shall be entitled to receive reimbursement by the Company for all reasonable
out-of-pocket expenses incurred by him in performing services under this
Agreement, including any relocation expenses in accordance with Company
policies, subject to providing the proper documentation of such expenses and to
Company policies in effect from time to time with respect thereto.
     5.2 Perquisites. During the Term of Employment, the Executive shall also be
entitled, in accordance with Company policies in effect from time to time, to
the following perquisites:
     (a) hotel, food and beverage complimentary privileges for business and
personal use at the properties operated by the Company’s subsidiaries; and
     (b) complimentary use of the Company’s condominiums in Sun Valley, Idaho,
for so long as the Company leases such condominiums.
     6. TERMINATION OF EMPLOYMENT.
     6.1 Termination Due to Death or Disability. The Executive’s employment
shall be terminated immediately in the event of his or her death or Disability;
provided, however, that no termination on account of the Executive’s Disability
will occur to the extent that the Executive’s Disability is protected by the
provisions of applicable federal, state or local law. In the event of a
termination due to the Executive’s death or Disability, the Executive or his or
her beneficiary designated pursuant to Section 14, or if none, his or her
estate, as the case may be, shall be entitled, in consideration of the
Executive’s obligations under Section 8 and in lieu of any other compensation
whatsoever, to:
     (a) earned but unpaid Base Salary at the time of his or her death or
Disability;
     (b) any Annual Bonus earned pursuant to Section 3.2, in respect of
employment during the entire calendar year preceding the calendar year in which
death or Disability occurs, but not yet paid;
     (c) reimbursement for expenses incurred but not paid prior to such
termination of employment pursuant to Section 5.1;
     (d) an amount equal to any accrued but unused vacation or other paid time
off as of the termination of employment;
     (e) such rights to other benefits as may be provided in applicable written
plan documents and agreements of the Company, including, without

9



--------------------------------------------------------------------------------



 



limitation, documents and agreements defining equity award rights and applicable
employee benefit plans and programs, according to the terms and conditions of
such documents and agreements; and
     (f) any and all amounts owed by the Company under Sections 6.1(a), 6.1(b),
6.1(c) and 6.1(d) shall be paid by the Company within fifteen (15) days of the
date of termination of employment. Any and all amounts owed by the Company under
Section 6.1(e) shall be paid at the later of sixty (60) days following the date
of termination or the date(s) specified under the applicable written plan
documents or agreements.
     6.2 Termination by the Company for Cause. The Company may terminate the
Executive’s employment for Cause at any time during the Term of Employment by
giving written notice to the Executive that the Company intends to terminate his
or her employment for Cause. In the event of a termination for Cause, the
Executive shall be entitled, in consideration of the Executive’s obligations
under Section 8 and in lieu of any other compensation whatsoever, to:
     (a) earned but unpaid Base Salary through the date of termination of
employment;
     (b) any Annual Bonus earned pursuant to Section 3.2, in respect of
employment during the entire calendar year preceding the calendar year in which
termination occurs, but not yet paid;
     (c) reimbursement for expenses incurred but not paid prior to such
termination of employment pursuant to Section 5.1;
     (d) an amount equal to any accrued but unused vacation or other paid time
off as of the termination of employment;
     (e) such rights to other benefits as may be provided in applicable written
plan documents and agreements of the Company, including, without limitation,
documents and agreements defining equity award rights and applicable employee
benefit plans and programs, according to the terms and conditions of such
documents and agreements; and
     (f) any and all amounts owed by the Company under Sections 6.2(a), 6.2(b),
6.2(c) and 6.2(d) shall be paid by the Company within fifteen (15) days of the
date of termination of employment. Any and all amounts owed by the Company under
Section 6.2(e) shall be paid at the later of sixty (60) days following the date
of termination or the date(s) specified under the applicable written plan
documents or agreements.

10



--------------------------------------------------------------------------------



 



No termination for Cause and nothing in this Agreement shall waive or be deemed
to waive any rights or claims or remedies as may be available to the Company
arising out of the facts giving rise to such termination for Cause.
     6.3 Termination by the Executive Without Good Reason. The Executive may
terminate his or her employment without Good Reason on his or her own initiative
for any reason or no reason upon thirty (30) days’ prior written notice to the
Company. Such termination shall have the same consequences as a termination by
the Company for Cause under Section 6.2.
     6.4 Termination by the Executive for Good Reason. Notwithstanding any other
provision of this Agreement, the Executive may terminate his employment
hereunder at any time during the Term of Employment for Good Reason by giving
thirty (30) days’ prior written notice to the Company that the Executive intends
to terminate his employment for Good Reason and setting forth the basis of the
Good Reason with reasonable specificity. In the event of a termination by the
Executive for Good Reason, the Executive shall be entitled, in consideration of
the Executive’s obligations under Section 8 and in lieu of any other
compensation and benefits whatsoever, to:
     (a) an amount equal to two (2) times the Executive’s annual Base Salary at
the rate in effect at the time of his termination, which shall be paid out in
equal installments over twenty-four (24) months from the date of termination at
the same frequency as the Company’s regular payroll payments;
     (b) earned but unpaid Base Salary through the date of termination of
employment;
     (c) any Annual Bonus earned pursuant to Section 3.2, in respect of
employment during the entire calendar year preceding the calendar year in which
termination occurs, but not yet paid;
     (d) reimbursement for expenses incurred but not paid prior to such
termination of employment pursuant to Section 5.1;
     (e) an amount equal to any accrued but unused vacation or other paid time
off as of the termination of employment;
     (f) such rights to other benefits as may be provided in applicable written
plan documents and agreements of the Company, including, without limitation,
documents and agreements defining equity award rights and applicable employee
benefit plans and programs, according to the terms and conditions of such
documents and agreements;
     (g) continuation of the Company’s group health insurance (including
Exec-U-Care or substitute benefits) for the Executive and his eligible
dependents,

11



--------------------------------------------------------------------------------



 



at the Company’s expense, for eighteen (18) months after the termination of
employment or, at the Company’s option, payment to the Executive of the economic
equivalent thereof, which shall constitute the provision of COBRA benefits to
the Executive; and
     (h) any and all amounts owed by the Company under Sections 6.4(b), 6.4(c),
6.4(d) and 6.4(e) shall be paid by the Company within fifteen (15) days of the
date of termination of employment. Any and all amounts owed by the Company under
Sections 6.4(f) and 6.4(g) shall be paid at the later of sixty (60) days
following the date of termination or the date(s) specified in the applicable
written plan documents or agreements.
     6.5 Termination by the Company Without Cause. Notwithstanding any other
provision of this Agreement, the Company may terminate the Executive’s
employment without Cause, other than due to death or Disability, at any time
during the Term of Employment by giving written notice to the Executive that the
Company intends to terminate his employment without Cause. In the event that the
Company terminates the Executive’s employment without Cause, the Executive shall
be entitled, in consideration of the Executive’s obligations under Section 8 and
in lieu of any other compensation and benefits whatsoever, to:
     (a) an amount equal to two (2) times the Executive’s annual Base Salary at
the rate in effect at the time of his termination, which shall be paid out in
equal installments over twenty-four (24) months from the date of termination at
the same frequency as the Company’s regular payroll payments;
     (b) earned but unpaid Base Salary through the date of termination of
employment;
     (c) any Annual Bonus earned pursuant to Section 3.2, in respect of
employment during the entire calendar year preceding the calendar year in which
termination occurs, but not yet paid;
     (d) reimbursement for expenses incurred but not paid prior to such
termination of employment pursuant to Section 5.1;
     (e) an amount equal to any accrued but unused vacation or other paid time
off as of the termination of employment;
     (f) such rights to other benefits as may be provided in applicable written
plan documents and agreements of the Company, including, without limitation,
documents and agreements defining equity award rights and applicable employee
benefit plan documents, according to the terms and conditions of such documents
and agreements;

12



--------------------------------------------------------------------------------



 



     (g) continuation of the Company’s group health insurance (including
Exec-U-Care or substitute benefits) for the Executive and his eligible
dependents, at the Company’s expense, for eighteen (18) months after the
termination of employment or, at the Company’s option, payment to the Executive
of the economic equivalent thereof, which shall constitute the provision of
COBRA benefits to the Executive; and
     (h) any and all amounts owed by the Company under Sections 6.5(b), 6.5(c),
6.5(d) and 6.5(e) shall be paid by the Company within fifteen (15) days of the
date of termination of employment. Any and all amounts owed by the Company under
Sections 6.5(f) and 6.5(g) shall be paid at the later of sixty (60) days
following the date of termination or the date(s) specified in the applicable
written plan documents or agreements.
     6.6 Termination Due to Expiration of the Term of Employment. If either
Party elects not to extend the initial Term of Employment or any successive Term
of Employment, the Executive shall not be entitled to any additional
compensation after the expiration thereof except as may be expressly provided
for herein, but such termination of employment shall not otherwise affect
accrued but unpaid compensation or benefits provided under this Agreement or
pursuant to any Company plan or program. Notwithstanding the foregoing, if the
Company elects not to extend the initial Term of Employment or any successive
Term of Employment, such election shall have the same consequences as a
termination of the Executive’s employment without Cause, effective as of the
last day of the then current Term of Employment, unless the Executive’s
employment is otherwise terminated prior to the last day of the then current
Term of Employment, in which case the consequences of such termination of
employment shall be dependent upon the basis for such termination of employment
as provided in this Agreement.
     7. CONDITIONS TO PAYMENTS UPON TERMINATION.
     7.1 Timing of Payments. Unless otherwise provided herein, any payments to
which the Executive shall be entitled under Section 6 shall be payable upon the
satisfaction of the conditions set forth in this Agreement.
     7.2 No Mitigation; No Offset. In the event of any termination of the
Executive’s employment under Section 6, the Executive shall be under no
obligation to seek other employment, and there shall not be offset against
amounts due to the Executive any remuneration attributable to any subsequent
employment that the Executive may obtain. Notwithstanding any contrary provision
contained herein, in the event of any termination of employment of the
Executive, the exclusive remedies available to the Executive shall be the
amounts due under Section 6, which are in the nature of liquidated damages, and
are not in the nature of a penalty. The provisions of this Section 7.2 shall
survive the expiration or earlier termination of this Agreement.

13



--------------------------------------------------------------------------------



 



     7.3 Compliance with the Agreement. No payments or benefits payable to the
Executive upon the termination of his employment pursuant to Section 6 shall be
made to the Executive if he fails to comply with all of the terms and conditions
of this Agreement, including, without limitation, Sections 8 and 9.
     7.4 Payments upon Termination Conditioned on Release of Claims. Any
payments to the Executive under Section 6 shall be subject to the condition that
the Executive accepts and executes, without subsequent revocation, a release of
claims substantially in the form attached hereto as Exhibit A.
     7.5 Continuing Obligations of the Executive. No act or omission by the
Executive in breach of this Agreement shall be deemed to permit the Executive to
forego or waive such payments in order to avoid his obligations under Section 8
or 9.
     8. COVENANT NOT TO ENGAGE IN CERTAIN ACTS.
     8.1 General. The Parties understand and agree that the purpose of the
restrictions contained in this Section 8 is to protect the goodwill and other
legitimate business interests of the Company, and that the Company would not
have entered into this Agreement in the absence of such restrictions. The
Executive acknowledges and agrees that the restrictions are reasonable and do
not, and will not, unduly impair his ability to make a living after the
termination of his employment with the Company. The provisions of this Section 8
shall survive the expiration or sooner termination of this Agreement.
     8.2 Non-Assistance; Non-Diversion. In consideration for this Agreement to
employ the Executive and the other valuable consideration provided hereunder,
the Executive agrees and covenants that during the Term of Employment and during
the Restriction Period, and except when acting on behalf of the Company or on
behalf of any Affiliate of the Company, the Executive shall not, directly or
indirectly, for himself or any third party, or alone or as a member of a
partnership or limited liability company, or as an officer, director,
shareholder, member or otherwise, engage in the following acts:
     (a) divert or attempt to divert any existing business of the Company or any
Affiliate of the Company;
     (b) accept any position or affiliation or assignment with, or render any
services (whether as an independent contractor or employee) on behalf of, any
Competing Business within the Restricted Area;
     (c) accept any position or affiliation or assignment or render any services
(whether as an independent contractor or employee) within the corporate,
divisional or regional headquarters or corporate, divisional or regional
management group of any Competing Business whose operations and properties
include one or more casinos within the Restricted Area; or

14



--------------------------------------------------------------------------------



 



     (d) hire or retain any employee of the Company or any Affiliate of the
Company to provide services for any other Person, or induce, solicit, attempt to
solicit, encourage, divert, cause or attempt to cause any employee or
prospective employee of the Company or any Affiliate of the Company to
(i) terminate or leave such employment or (ii) accept employment with anyone
other than the Company or an Affiliate of the Company.
     8.3 Cessation/Reimbursement of Payments. If the Executive violates any
provision of this Section 8, the Company may, upon giving written notice to the
Executive, immediately cease all payments and benefits that it may be providing
to the Executive pursuant to Section 3, Section 4, and Section 6, and the
Executive shall be required to reimburse the Company for any payments received
from, and the cash value of any benefits provided by, the Company between the
first day of the violation and the date such notice is given; provided, however,
that the foregoing shall be in addition to such other remedies as may be
available to the Company and shall not be deemed to permit the Executive to
forego or waive such payments in order to avoid his obligations under this
Section 8; and provided, further, that any release of claims by the Executive
pursuant to Section 7.4 shall continue in effect.
     8.4 Survival. The Executive agrees that the provisions of this Section 8
shall survive the termination of this Agreement and the termination of the
Executive’s employment.
     9. CONFIDENTIAL INFORMATION AND COMPANY PROPERTY.
     9.1 Confidential Information. The Executive understands and acknowledges
that Confidential Information constitutes a valuable asset of the Company and
its Affiliates and may not be converted to the Executive’s own or any third
party’s use. Accordingly, the Executive hereby agrees to comply with the terms
of the Company’s Confidentiality and Non-Disclosure Policy as in effect from
time to time, the current version of which has been executed by the Executive.
     9.2 Company Property. All Company Property is and shall remain exclusively
the property of the Company. Unless authorized in writing to the contrary, the
Executive shall promptly, and without charge, deliver to the Company on the
termination of employment hereunder, or at any other time the Company may so
request, all Company Property that the Executive may then possess or have under
control.
     9.3 Prohibition on Insider Trading; Communications with the Investment
Community. The Executive hereby agrees to comply with and be bound by the
Company’s Insider Trading Policy and Guidelines for Public Disclosures and
Communications with the Investment Community, each as in effect from time to
time, the current versions of which have been executed by the Executive.

15



--------------------------------------------------------------------------------



 



     9.4 Survival. The Executive agrees that the provisions of this Section 9
shall survive the termination of this Agreement and the termination of the
Executive’s employment.
     10. MUTUAL ARBITRATION AGREEMENT.
     10.1 Arbitrable Claims. All disputes between the Executive (and his
attorneys, successors, and assigns) and the Company (and its trustees,
beneficiaries, officers, directors, members, managers, Affiliates, employees,
agents, successors, attorneys, and assigns) relating in any manner whatsoever to
the employment of or termination of employment of the Executive, including,
without limitation, all disputes arising under this Agreement (“Arbitrable
Claims”), shall be resolved by binding arbitration as set forth in this
Section 10, except for claims set forth in Section 10.4 (the “Mutual Arbitration
Agreement”). Arbitrable Claims shall include, but are not limited to: claims
brought under Title VII of the Civil Rights Acts of 1964, the Civil Rights Act
of 1991, the Age Discrimination in Employment Act of 1967 (including the Older
Workers Benefit Protection Act), the Americans with Disabilities Act, the Fair
Labor Standards Act, the Equal Pay Act, the Family and Medical Leave Act, ERISA,
the Nevada Fair Employment Practices Act (NRS 613.010 et seq.), any state
statutory wage claim under Chapter 608 of the Nevada Revised Statutes, or any
other applicable federal, state or local labor or fair employment law, all as
amended from time to time; claims for compensation; claims for breach of any
contract or covenant (express or implied); tort claims of all kinds; and all
claims based on any federal, state, or local law, statute or regulation.
Arbitration shall be final and binding upon the Parties and shall be the
exclusive remedy for all Arbitrable Claims. THE PARTIES HEREBY WAIVE ANY RIGHTS
THEY MAY HAVE TO TRIAL BY JUDGE OR JURY IN REGARD TO ARBITRABLE CLAIMS, EXCEPT
AS PROVIDED BY SECTION 10.4.
     10.2 Procedure. Arbitration of Arbitrable Claims shall be in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association, as amended, and as augmented in this
Agreement. Either Party may bring an action in court to compel arbitration under
this Agreement and to enforce an arbitration award. Otherwise, neither Party
shall initiate or prosecute any court action in any way related to an Arbitrable
Claim. All arbitration hearings under this Agreement shall be conducted in Las
Vegas, Nevada. Unless otherwise required by law or as may be required to uphold
the enforceability of this Mutual Arbitration Agreement, the fees and costs of
the arbitrator and of the American Arbitration Association shall be divided
equally between both Parties. Each Party will bear its own attorneys’ fees, and
attorneys’ fees will not be awarded to a prevailing Party.
     10.3 Confidentiality. All proceedings and all documents prepared in
connection with any Arbitrable Claim shall be confidential and, unless otherwise
required by law, the subject matter and content thereof shall not be disclosed
to any Person other than the parties to the proceedings, their counsel,
witnesses and experts, the arbitrator and, if involved, the court and court
staff.

16



--------------------------------------------------------------------------------



 



     10.4 Applicability. This Section 10 shall apply to all disputes under this
Agreement other than disputes relating to the enforcement of the Company’s
rights under Sections 8 and 9 of this Agreement and the Company’s right to seek
injunctive relief as provided in Section 13.
     10.5 Acknowledgment. The Executive acknowledges that he:
     (a) has carefully read this Section 10;
     (b) understands its terms and conditions; and
     (c) has entered into this Mutual Arbitration Agreement voluntarily and not
in reliance on any promises or representations made by the Company other than
those contained in this Mutual Arbitration Agreement.
     11. CONFIDENTIALITY OF PREVIOUS EMPLOYERS’ INFORMATION. Intentionally
deleted.
     12. NOTICES. All notices, demands and requests required or permitted to be
given to either Party under this Agreement shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the Party concerned at the address indicated below or to such changed address as
such Party may subsequently give notice of:

         
 
  If to the Company:   Ameristar Casinos, Inc.
3773 Howard Hughes Parkway
Suite 490 South
Las Vegas, Nevada 89169
Attention: General Counsel
 
       
 
  If to the Executive:   Ray H. Neilsen
at the current address on file with
the Company from time to time

     13. RIGHT TO SEEK INJUNCTIVE RELIEF. The Executive acknowledges that a
violation on his part of any of the covenants contained in Sections 8 and 9
would cause immeasurable and irreparable damage to the Company. The Executive
accordingly agrees and hereby grants his consent that, without limiting the
remedies available to the Company, any actual or threatened violation of such
covenants may be enforced by injunctive relief or by other equitable remedies
issued or ordered by any court of competent jurisdiction.
     14. BENEFICIARIES/REFERENCES. The Executive shall be entitled to select a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive’s death, and may change such election, by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of his incompetence,

17



--------------------------------------------------------------------------------



 



reference in this Agreement to the Executive shall be deemed, where appropriate,
to refer to his beneficiary, estate or other legal representative.
     15. SURVIVORSHIP. The respective rights and obligations of the Parties
hereunder shall survive the expiration or any earlier termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations. The provisions of this Section 15 are in addition to the
survivorship provisions of any other Section of this Agreement.
     16. REPRESENTATIONS AND WARRANTIES. Each Party represents and warrants that
he or it is fully authorized and empowered to enter into this Agreement and that
the performance of his or its obligations under this Agreement will not violate
any agreement between that Party and any other Person.
     17. ENTIRE AGREEMENT. This Agreement and the Indemnification Agreement and
any contemporaneous document expressly setting forth an agreement between the
Parties and expressly identified in this Agreement contain the entire agreement
between the Parties concerning the subject matter hereof and supersede all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, express or implied, between the Parties with respect hereto. No
representations, inducements, promises or agreements not embodied herein shall
be of any force or effect.
     18. ASSIGNABILITY; BINDING NATURE. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs and
assigns; provided, however, that no rights or obligations of the Executive under
this Agreement may be assigned or transferred by the Executive, other than
rights to compensation and benefits hereunder, which may be transferred only by
will or operation of law and subject to the limitations of this Agreement.
     19. AMENDMENT OR WAIVER. No provision in this Agreement may be amended or
waived unless such amendment or waiver is agreed to in writing and signed by
both Parties. No waiver by one Party of any breach by the other Party of any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time. No failure of either Party to exercise
any power given to such Party hereunder or to insist upon strict compliance by
the other Party with any obligation hereunder, and no custom or practice at
variance with the terms hereof, shall constitute a waiver of the right of such
Party to demand strict compliance with the terms hereof.
     20. SEVERABILITY. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law. Without limiting the foregoing, if any portion of Section 8 is
held to be unenforceable, the maximum enforceable restriction of time, scope of
activities and geographic area will be substituted for any such restrictions
held unenforceable.

18



--------------------------------------------------------------------------------



 



     21. GOVERNING LAW. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Nevada without reference
to the principles of conflict of laws thereof. In the event of any dispute or
controversy arising out of or relating to this Agreement that is brought to a
court, the Parties mutually and irrevocably consent to, and waive any objection
to, the exclusive jurisdiction of any federal or state court of competent
jurisdiction sitting in Clark County, Nevada to resolve such dispute or
controversy; provided, however, that nothing in this Section 21 shall affect the
Parties’ agreement in Section 10 that arbitration under Section 10 shall apply
to all disputes under this Agreement other than as provided in Section 10.4.
     22. INDEMNIFICATION. To the extent not otherwise required by law or the
Indemnification Agreement, the Company will consider in good faith, and
consistent with the Company’s past practices, requests by the Executive for
indemnification against claims arising from the Executive’s conduct in the
course and scope of the Executive’s employment under this Agreement and for
advancement of expenses reasonably incurred in defending against such claims.
     23. SECTION 409A COMPLIANCE
     23.1 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively, “Code Section 409A”) and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.” If Executive is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is specified as subject to this Section 23 or that
is otherwise considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive or (ii) the date of Executive’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 23.1 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.
     23.2 With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, all such payments shall be made on or before the last day of
calendar year following the calendar year in which the expense occurred.

19



--------------------------------------------------------------------------------



 



     24. HEADINGS. The headings of the Sections and Subsections contained in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.
     25. COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same Agreement with the same effect as if all Parties had signed the same
signature page. Any signature page of this Agreement may be detached from any
counterpart of this Agreement and reattached to any other counterpart of this
Agreement identical in form hereto but having attached to it one or more
additional signature pages.
     26. ACKNOWLEDGMENT. The Executive represents and acknowledges the
following:
     (a) he has carefully read this Agreement in its entirety;
     (b) he understands the terms and conditions contained herein;
     (c) he has had the opportunity to review this Agreement with legal counsel
of his own choosing, and either has done so or has intentionally elected not to
do so, and in any event he has not relied on any statements made by the Company
or its legal counsel as to the meaning of any term or condition contained herein
or in deciding whether to enter into this Agreement; and
     (d) he is entering into this Agreement knowingly and voluntarily.
[signature page follows]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
     THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT MAY BE
ENFORCED BY THE PARTIES.

            AMERISTAR CASINOS, INC.
      By:   /s/ Peter C. Walsh        Name:   Peter C. Walsh        Title:  
Senior Vice President and General Counsel        EXECUTIVE:
      /s/ Ray H. Neilsen       Ray H. Neilsen         

21



--------------------------------------------------------------------------------



 



         

Exhibit A
SEPARATION AGREEMENT
AND
GENERAL AND SPECIAL RELEASE
     This Separation Agreement and General and Special Release (“Agreement”) is
made by and between Ray H. Neilsen (the “Executive”) and Ameristar Casinos,
Inc., a Nevada corporation (the “Company”), with respect to separation payments
to be paid to the Executive conditioned in part on a complete release by the
Executive of any and all claims against the Company and its affiliated entities,
their respective directors, officers, employees, agents, accountants, attorneys,
representatives, successors and assigns.
     In consideration of delivery to the Executive of the severance payments and
benefits by the Company conditionally promised by the Company in that certain
Executive Employment Agreement by and between the Executive and the Company
dated as of May 31, 2008 (the “Employment Agreement”), and with the sole
exception of those obligations expressly recited herein or to be performed
hereunder and of the Executive’s claims to vested interests the Executive may
have in employee benefit plans, stock options or other equity awards as defined
exclusively in written documents, the Executive and the Executive’s heirs,
successors and assigns do hereby and forever release and discharge the Company
and its affiliated entities and their past and present directors, officers,
employees, agents, accountants, attorneys, representatives, successors and
assigns from any and all causes of action, actions, judgments, liens,
indebtedness, damages, losses, claims, liabilities and demands of whatsoever
kind and character in any manner whatsoever arising prior to the date of this
Agreement, including but not limited to any claim for breach of contract, breach
of implied covenant, breach of oral or written promise, allegedly unpaid
compensation, wrongful termination, infliction of emotional distress,
defamation, interference with contract relations or prospective economic
advantage, negligence, misrepresentation or employment discrimination, and
including without limitation, to the extent permitted by law, alleged violations
of Title VII of the Civil Rights Act of 1964 prohibiting discrimination based on
race, color, religion, sex or national origin, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967 (including the Older Workers
Benefit Protection Act) prohibiting discrimination based on age over 40, the
Americans With Disabilities Act prohibiting discrimination based on disability,
the Fair Labor Standards Act, the Equal Pay Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act of 1974, the Nevada Fair
Employment Practices Act (NRS 613.010 et seq.), any state statutory wage claim
under Chapter 608 of the Nevada Revised Statutes, and any other federal, state
or local labor or fair employment law under which a claim might be brought were
it not released here, all as amended from time to time.
     The Executive assumes the risk of any mistake of fact and of any facts
which are unknown, and thereby waives any and all claims that this release does
not extend to claims which the Executive does not know or suspect to exist in
his favor at the time of executing this release, which if known by the Executive
must or might have materially affected his settlement with the Company.

1



--------------------------------------------------------------------------------



 



     The Executive and the Company represent, understand and expressly agree
that this Agreement sets forth all of the agreements, covenants and
understandings of the parties, superseding all other prior and contemporaneous
oral and written agreements with respect to the termination or separation of the
Executive’s employment excepting only those written agreements set forth or
referred to in the Employment Agreement, including without limitation the
Company’s Confidentiality and Non-Disclosure Policy and the Company’s Insider
Trading Policy, which the Executive and the Company reaffirm and incorporate
herein by this reference and which shall survive indefinitely. The Executive and
the Company agree that no other agreements or covenants will be binding upon the
parties unless set forth in a writing signed by the parties or their authorized
representatives, and that each of the parties is authorized to make the
representations and agreements herein set forth by or on behalf of each such
party. The Executive and the Company each affirms that no promises have been
made to or by either to the other except as set forth in the Employment
Agreement or this Agreement.
     The Executive and the Company agree that any and all disputes,
controversies or claims arising out of this Agreement or concerning the
Executive’s employment or its termination shall be determined exclusively by
final and binding arbitration pursuant to the terms of the Employment Agreement,
except as otherwise provided by the Employment Agreement.

2



--------------------------------------------------------------------------------



 



     The Executive acknowledges that he has had twenty-one (21) days within
which to consider this Agreement if he has wished to do so, that he has seven
(7) days from the date of his acceptance of this Agreement within which to
revoke his acceptance, that he has been and hereby is advised by the Company to
consult with counsel concerning this Agreement and has had an opportunity to do
so, and that no payments will be made to the Executive by the Company hereunder
until after such seven (7) days and until the Executive shall have provided
thereafter reasonable assurances on request that he has not revoked his
acceptance of this Agreement within such seven (7) days. The Executive affirms
that he enters into this Agreement freely and voluntarily.

                                                 
 
  Dated         ,         at         ,              
 
                               

                      Executive         

                                                 
 
  Dated         ,         at         ,              
 
                               

            AMERISTAR CASINOS, INC.
      By                 Its        

3